Title: To John Adams from François Adriaan Van der Kemp, 21 September 1813
From: Van der Kemp, François Adriaan
To: Adams, John



My Dear and respected Sir!
Olden barneveld 21 Sept. 1813.

Never Shall be obliterated the few days, which I enjoy’d at Quincÿ—I fostered allways indeed a faint hope—to See you once more, and know, that I Should meet with a cordial reception—but never my ardent imagination did reach to that which I received—From you I expected all the warmth of an old friend—but—even if I was more presumtuous—I could laÿ no claim whatever on the numerous civilities, which your Ladÿ was pleased to bestow on your friend. It is Some thing on which I pride myself, that She deemed me deserving her attention—that She favoured me with her regard—that She condescended to honour me with the marks of kindness—whÿ could I not longer Stay? but So it is—we are never Satisfied—we grasp at a more remote bliss—happÿ enough—if we do not embitter bÿ our irregular loungings our present felicity. Though Charles Situation filled often my bosom with anguish, yet I have tasted—during a month—inexpressible pleasures—more than enough to dispell the momentarÿ gloom, which now and then obscures my mind—and can not entirely be conquered.
I have Seen you now in your domestic circle—I found you the Same John Adams, and Loved and esteemed your higher yet I have known you as a Statesman—a Scientific man, but did not guess, that our minds were So much in unison in religious principles—Whÿ Should any one hate another for that which ought to be their band of union—if it was not lust of dominion? and this would be taken up bÿ the root, at least it would be bereft of its firmest Support, were all the outworks of Christianity demolished, and its heavenlÿ doctrine reduced to its primitive Simplicity. But this event Shall not happen in our days—if ever—although—I believe, that the purity of its morals Shall be once, as unquestionable, be generally admitted—as well as the certainty of a future State—in which the wise and good Shall know another and meet together—
On mÿ return home I received manÿ civilities at Springfield from mr Dwight’s—at Stockbridge from the family of late Judge Sedgwick—at Pittsfield from Dr. Childs—and Mr Watson, and the Rev. Allen—Son in Law of an old acquaintance President Wheelock—
We canvassed and reviewed in that Short interval of time—manÿ interesting topics—but there would have remained untouched manÿ—upon which I Should have wished to converse, had the time been ten times prolonged—I feared now and then, that I robbed others, bÿ appropriating to myself Such a large Share in the conversation—But a hungrÿ man devours his crust of bread—and I have been Since 16 years nearly Secluded from Societÿ.
I intended to have rectified a mistake in your last Letter—occasioned I presume by mÿ incorrect phraseologÿ—or punctuation—mÿ intention was not “that I was preparing the negotiations of John Adams—I meant it—as Suggested by you—in your Letter—I am preparing &c—no Living man, except John Adams—or his Son Quincÿ can accomplish this arduous task—and you can not do me the injustice, that I would lay unhallowed hands to this Sacred ark—but I Should blame Father and Son—if this treasure was buried by the later—and He can be fully trusted with the care of your fame.
With regard to Machiavel’s works—besides the Belpheger—in prose in your Edition—mine Italian edition contains the following
Dell’Asino D’oro—cap. viii
Dell’occasione—della Fortuna—Dell’ingratitudene—Dell’Amblione cap. IV.
Duoi Decennali—cirè, compendio delle cose fatte in venti anni in Italia.
La Mandragola—comedia agutissima
La Clitia—comedia facetissima.
Although the distinction—I met with at Boston—have pleased me—and—if Sincerly bestowed—humbled me in mÿ own opinion, fully convinced—that I could not have deserved it—yet—your observation added new Strenght to my own reflections at that time, and lessened the value—when I Suspected—that I was cajoled as “Monstrum Novi Quid” from the western wilderness—but, this I hope was not the case with all—at least not with Eliot’s and J. Quinceÿ’s familÿ—
During my Stay at Boston I was introduced—by the Chief-Justice and was honoured with three visits—on two I was at home—He is a man of great learning—
In my next I Shall Send you the promised contents of Mozes two Tables—according Goethe—your Divines may explain how our present Moral precepts are hawked about as its genuine Engravings—If Spurious—the fiction must have originated—when the Church intended to lure the Jews within its pale and represent the Jewish Law in a more moral dress.
I no longer beg you to remember me—as fully persuaded that I am in possession of your friendship; and as I flatter my Self mrs Adams—good opinion, but I request you to give my best respects to the Members of your familÿ while I enjoy the Satisfaction of assuring you, that I remain with high respect / Your affectionate and obliged / frend

Fr. Adr. vanderkemp